UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


JOHN D. GOELZ,                           
                  Plaintiff-Appellant,
                 v.
THE PAUL REVERE LIFE INSURANCE
COMPANY,
              Defendant-Appellee,
                 and
PROVIDENT COMPANIES,
                                                No. 01-1136

INCORPORATED, a/k/a The Paul
Revere Life Insurance Company;
PROVIDENT LIFE & ACCIDENT
INSURANCE COMPANY; PROVIDENT
COMPANIES, INCORPORATED, their
agents and assigns,
                        Defendants.
                                         
           Appeal from the United States District Court
     for the Western District of North Carolina, at Charlotte.
             Graham C. Mullen, Chief District Judge.
                      (CA-99-413-3-MU)

                       Submitted: May 31, 2001

                       Decided: June 20, 2001

       Before LUTTIG and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.
2                GOELZ v. PAUL REVERE LIFE INSURANCE
                               COUNSEL

John D. Goelz, Appellant Pro Se. Erna Avari Patrick Womble, WOM-
BLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem, North
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   John D. Goelz appeals the district court’s order dismissing his
breach of contract action for failure to prosecute. Because Goelz
failed to challenge the basis for the district court’s ruling in his appel-
late brief, he failed to preserve this issue for review. See 4th Cir.
Local R. 34(b). Goelz’s only issue on appeal concerns his challenge
to the removal of his case from state to federal court. This court previ-
ously advised Goelz that he could challenge the removal of his case
to federal court when the district court entered a final order. Instead
of proceeding with his case in good faith, he deliberately refused to
participate in any proceedings in the district court. Although this court
has an obligation to review jurisdictional issues regardless of whether
they are raised by the parties, Bender v. Williamsport Area Sch. Dist.,
475 U.S. 534, 541 (1986), it is the court—and not the litigants—that
determines how cases will be handled. See National Hockey League
v. Metropolitan Hockey Club, Inc., 427 U.S. 639, 642 (1976).
Because Goelz has attempted to circumvent this court’s direction that
the removal issue be reviewed only on appeal from a final order on
the merits by refusing to participate in the district court action, and
because he failed to comply with the district court’s order directing
him to respond to discovery requests and otherwise refused to partici-
pate in district court proceedings, we affirm the dismissal for failure
to prosecute. We dispense with oral argument because the facts and
                GOELZ v. PAUL REVERE LIFE INSURANCE                 3
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                         AFFIRMED